        Case 1:20-cv-00227-MSM-LDA Document 6
                                            3 Filed 07/20/20
                                                    05/21/20 Page 1 of 2 PageID #: 99
                                                                                   93

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        DistrictDistrict
                                                   __________    of Rhode   Island
                                                                         of __________

   U.S. Bank National Association, as Trustee, for                  )
   Residential Asset Securities Corporation, Home
    Equity Mortgage Asset-Backed Pass-Through                       )
           Certificates, Series 2005-EMX1                           )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 20-cv-00227-MSM-LDA
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                          Ariel Torres
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ariel Torres
                                           40 Carter Street
                                           Providence, RI 02907




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jeffrey C. Ankrom, Esquire
                                           Locke Lord LLP
                                           2800 Financial Plaza
                                           Providence, RI 02903
                                           (401) 274-9200



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:      May 05/21/2020
               21, 2020                                                      /s/ Hanorah Tyer-Witek
                                                                                  Clerk Signature
                                                                                        of Court  of Clerk or Deputy Clerk
Case 1:20-cv-00227-MSM-LDA Document 6 Filed 07/20/20 Page 2 of 2 PageID #: 100
